DETAILED ACTION
This is the first Office Action on the merits based on the 17/153,647 application filed on 01/20/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021, 03/22/2021, and 03/22/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gureghian (US Patent No. 5,993,358) in view of D’ Alesio (US Patent No. 10,850,163).



    PNG
    media_image1.png
    757
    616
    media_image1.png
    Greyscale



Regarding claim 1, Gureghian discloses a treadmill (Treadmill 18a; Figure 7), comprising: a base (Treadmill frame 21a; Figure 7); a platform (Deck 36a; Figure 7) movably coupled to the base 21a (i.e, the deck 36a is movably connected to the base through dampers 42d that are 
Gureghian does not disclose the linear actuator comprising a voice coil actuator 42d.

    PNG
    media_image2.png
    441
    547
    media_image2.png
    Greyscale

D’ Alesio teaches an analogous platform base configuration used for treadmills (Col. 5 Lines 31-34) comprising a linear actuator (Actuators 33; Figure 5) that is a voice coil actuator (The actuator 33 can be a linear motor that controls the platform 20; A linear DC motor is type of voice coil actuator as it is known in the art ; Col. 6 Lines 1-5 “According to some variants of the invention, illustrated more in detail below, the actuator means 30 can be electric actuators, for example rotary or linear motors, hydraulic actuators, pneumatic actuators, for example cylinders or air springs, or electromagnets.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear actuator of Gureghian to be the electric linear motor of D’Alesio to generate motor interferences for the person performing the exercise, i.e. they compromise, at least in part, balance, stimulating a muscular reaction to find a new condition of balance. (Col. 2 Lines 35-40)

Regarding claim 2, Gureghian in view of D’ Alesio teaches the linear actuator is coupled to a piston (Bracket 50d; Figure 8a of Gureghian; i.e., the linear motor of D’ Alesio has a top portion that extends and connects to the bracket 50d of Guregian).  

Regarding claim 3, Gureghian in view of D’ Alesio teaches the linear actuator powers both extension and retraction of the piston (i.e., the linear actuator 33 of D’ Alesio can retract and extend to move the piston 50d of Guregian to move the platform)  

Regarding claim 7, Gureghian in view of D’ Alesio teaches a pair of idler rollers (Front/back roller wheels 30a, 32a; Figure 1 of Gureghian) rotatably mounted on the treadmill (i.e. each of the rollers are rotatably mounted on the treadmill on shafts 31a’ of Gureghian).
  
Regarding claim 8, Gureghian discloses the platform 36c.

D’ Alesio teaches the linear actuator 33 is coupled to a load cell transducer. (Sensor means 51; Figure 1; i.e., the platform 20 of D’ Alesio has load cell transducers that are coupled to the linear actuators through the bottom of the platform; Col. 8 Lines 5-7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Gureghian to have the sensors of D’ Alesio to detect a force, or a weight force, applied to the board or to a part of the equipment to allow the control system to modulate in real time. (Col. 7 Lines 31-35; Col. 8 Lines 1-5)

Regarding claim 9, Gureghian in view of D’ Alesio teaches the linear actuator comprises one of a plurality of linear actuators (Actuators 33; Figure 5 of D’Alesio; i.e., there are multiple actuators that move the platform in D’ Alesio that can substitute the dampers of Gureghian) each coupled to a respective piston (Bracket 50d; Figure 8a of Gureghian; i.e., the linear actuators of D’ Alesio are connected to the brackets 50d of Gureghian).  


Allowable Subject Matter
Claims 11-20 are allowed.
Claims 4-6, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784